Case 20-03339   Doc 17   Filed 04/29/20 Entered 04/29/20 18:09:25   Desc Main
                           Document     Page 1 of 6
Case 20-03339   Doc 17   Filed 04/29/20 Entered 04/29/20 18:09:25   Desc Main
                           Document     Page 2 of 6
Case 20-03339   Doc 17   Filed 04/29/20 Entered 04/29/20 18:09:25   Desc Main
                           Document     Page 3 of 6
Case 20-03339   Doc 17   Filed 04/29/20 Entered 04/29/20 18:09:25   Desc Main
                           Document     Page 4 of 6
Case 20-03339   Doc 17   Filed 04/29/20 Entered 04/29/20 18:09:25   Desc Main
                           Document     Page 5 of 6
Case 20-03339   Doc 17   Filed 04/29/20 Entered 04/29/20 18:09:25   Desc Main
                           Document     Page 6 of 6
